UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 GREENWOOD GOLD RESOURCES, INC. (Name of Issuer) Shares of Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) BRANISLAV JOVANOVIC 19 Tuscarora Way N.W. Calgary, Alberta, Canada T3LT 2H1 Telephone No.(403) 978-2572 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 12, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Section 240.13d-1(e0< 240.13d-1(f) or 240.13d-1(g), check the following box. o The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 8 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. 1 NAME OF REPORTING PERSON: Branislav Jovanovic I.R.S. Identification Nos. of above person (entities only): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): NIL% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): IND Based on 100,424,500 shares of the Issuer’s common stock issued and outstanding as of April 30, 2012. Reporting Person previously reported an aggregate 130,000,000 shares held of record of which an aggregate 2,193,400 shares were sold on the market during January and February 2012. The remaining shares held of record were 125,959,900. These shares were reduced to 251,920 in accordance with the reverse stock split of one for five hundred (1:500) effective as of March 23, 2012. The class of equity securities to which this statement relates is shares of common stock, par value $0.001 per share (the “Shares”), of Greenwood Gold Resources, Inc., a corporation organized under the laws of the State of Nevada (the “Issuer”). The principal executive office of the Issuer is 4960 S. Gilbert Road, Suite 1-111, Chandler, Arizona 85249 2 of 6 ITEM 2. IDENTITY AND BACKGROUND A.
